DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to the specification are withdrawn in view of the amendments to the specification (title).
The interpretation under 35 U.S.C. §112(f) is withdrawn in view of the amendments to the claims.  
The rejections under 35 U.S.C. §112(b) of claims 1-10 are withdrawn in view of the amendments to the claims.  
The rejections under 35 U.S.C. §112(a) of claims 1-10 are withdrawn in view of the amendments to the claims.  
Examiner acknowledges the amendments to the claims received on 7/7/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 10-13 in the filing on 7/7/2022 that the cited prior art does not teach “causes, upon detecting an operation performed on a first input field among the plurality of input fields through the input device, the display to display a cursor in the first input field and to display a software keyboard on the screen of the display;” in claim 1.
Response to Argument 1: Respectfully, Hassel teaches “causes, upon detecting an operation performed on a first input field among the plurality of input fields through the input device, the display to display a cursor in the first input field and to display a software keyboard on the screen of the display.”  Hassel Fig. 2A-2D shows a plurality of input fields.  The user taps or clicks on an input field with a cursor [Hassel 0056].  As the user fills out the form, the cursor is moved from one field to the next [Hassel 0024].  This indicates that the cursor is displayed in each field as the user fills out the fields.  See rejection below for more details.  

Argument 2: Applicant argues on page 10-13 that the cited prior art does not teach “display, when the decider decides that the character string satisfies the predetermined condition and there is a second input field, among the plurality of input fields, in which no character string has been inputted yet, a cursor in the second input field and to keep the software keyboard displayed,” in claim 1.
Response to Argument 2: Respectfully, Hassel teaches “display, when the decider decides that the character string satisfies the predetermined condition and there is a second input field, among the plurality of input fields, in which no character string has been inputted yet, a cursor in the second input field and to keep the software keyboard displayed.”  Hassel discloses completion and validation of a first field, and subsequently moving the cursor to the next field [0024].  Hassel Fig. 2A-2B show that the next fields are empty.  Further, Hassel discloses that the cursor automatically moves to the next field when the first field is validated [0024].  A software keyboard is disclosed to receive inputs from the user.  The cursor indicates that the screen is ready to accept inputs from a keyboard, thus the keyboard remains displayed.  See rejection below for more details.  

Argument 3: Applicant argues on page 10-13 that the cited prior art does not teach “to undisplay, when the decider decides that the character string satisfies the predetermined condition and there is no the second input field, the software keyboard” in claim 1.
Response to Argument 3: Respectfully, Kim teaches “to undisplay, when the decider decides that the character string satisfies the predetermined condition and there is no the second input field, the software keyboard.”  With a lockscreen and keyboard to enter a password.  There is no second input field on the lockscreen, and the keyboard is hidden after the PIN is validated [Kim 0159, 0161, Fig. 9B].  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Arguments 1-3 filed on 7/7/2022 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassel, Patent Application Publication number US 20170336933 A1, (hereinafter “Hassel”), in view of Kim et al., Patent Application Publication number US 20140099924 A1 (hereinafter “Kim”).
Claim 1: Hassel teaches “A display device comprising: 
a display (i.e. touchscreen of the smartphone [Hassel 0029]); 
an input device that receives an input of a user (i.e. a keyboard displayed on the touchscreen of the smartphone to receive inputs from the user [Hassel 0029]); and 
a control device that comprises a processor and, upon execution of a display control program by the processor (i.e. storage medium, which may be read and executed by one or more processors [Hassel 0075]), functions as: 
a controller that causes the display to display a plurality of input fields on a screen of the display (Hassel Fig. 2A-2D), and causes, upon detecting an operation performed on a first input field among the plurality of input fields through the input device, the display to display a cursor in the first input field (i.e. the user has proceeded to an input field (clicking on the input field with a cursor…) [Hassel 0056]… in response to completion of a first required field… the cursor can automatically be moved to the next required field [Hassel 0024] note: as the user fills out the form, the cursor is moved from one field to the next.  This indicates that the cursor is displayed in each field as the user fills out the fields) and to display a software keyboard on the screen of the display (i.e. a keyboard displayed on the touchscreen of the smartphone to receive inputs from the user [Hassel 0029] note: the keyboard is displayed on the screen in order for a user to type into the fields); and 
a decider that decides, upon detecting, through the input device, an input of a character string including, as a component, at least one of a character, symbol and code to the first input field according to an operation performed by a user on the software keyboard (i.e. the user inputs the required information for the input field [Hassel 0042, Fig. 2A-2D]… a keyboard displayed on the touchscreen of the smartphone to receive inputs from the user [Hassel 0029]), whether the character string satisfies a predetermined condition which is a state where the character string includes a predetermined character (i.e. the IAVAS 102 determines that the required information in the input field 204a is invalid… detect inputs that differentiate from standard inputs, such as, all numbers for a phone number [Hassel 0044]), symbol (i.e. the system IAVAS 102 may detect that the input is missing a “@” character and is determined to be invalid [Hassel 0044]), or code, or a state where a number of components of the character string has reached a predetermined limiting number, 
wherein the controller causes the display: 
to display, when the decider decides that the character string satisfies the predetermined condition and there is a second input field, among the plurality of input fields, in which no character string has been inputted yet, a cursor in the second input field (i.e. in response to completion of a first required field (and validation of that field), the cursor can automatically be moved to the next required field and the cycle may continue until all required fields have been validated [Hassel 0024, Fig. 2A-2B] note: Fig. 2A-2B show that subsequent fields are empty) and to keep the software keyboard displayed (i.e. a keyboard displayed on the touchscreen of the smartphone to receive inputs from the user [Hassel 0029] note: the cursor continues to be displayed from one field to the next.  The cursor shows that the screen is ready to accept inputs from a keyboard, thus the keyboard remains displayed);…”
Hassel is silent regarding “to undisplay, when the decider decides that the character string satisfies the predetermined condition and there is no the second input field, the software keyboard.”
Kim teaches “to undisplay, when the decider decides that the character string satisfies the predetermined condition (i.e. keypad 91 having a plurality of buttons, for example, digit buttons, letter buttons, and symbol buttons [Kim 0161]… When the input character string is valid, the processor 112 unlocks the screen [Kim 0159, Fig. 9B]) and there is no the second input field, the software keyboard (i.e. When the defined character string is input, the electronic device 100 unlocks the screen and provides the unlocked screen 99 [Kim 0162, Fig. 9B] note: the processor determines what is rendered on the unlock screen.  There is no second input field in lock screen Fig. 9B (left).  Note2: when the password is entered in Fig. 9B (left), the screen unlocks and hides the keypad in Fig. 9B (right)).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hassel to include the feature of having the ability to hide a keyboard as disclosed by Kim.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of improving screen visibility when keyboard input is no longer needed.

Claim 2:  Hassel and Kim teach all the limitations of claim 1, above.  Hassel teaches “wherein the controller adopts, as the predetermined condition, a state where the character, symbol, or code located at a tail end, or along a plurality of positions from the tail end, of the character string inputted to the first input field through the input device, accords with one of predetermined characters, symbols, or codes included in address information on the internet and indicating the tail end of the address information (i.e. the system IAVAS 102 may detect that the input is missing a “@” character and is determined to be invalid [Hassel 0044]… The notification 206, acknowledgement 206, instruction 206, or any other output from the IAVAS 102 to facilitate the inputting the required information for the input fields 204a-204d may be provided by the IAVAS 102 to the user in an audible volume and also in a text box format [Hassel 0045, Fig. 2D] note: system validates an email address and then performs an action.  Note2: the email address is missing an “@” symbol, which is within at least 22 positions from the tail end of the email address)…”  
Kim teaches “causes the display to undisplay the software keyboard, when the decider decides that the character string satisfies the predetermined condition and there is no the second input field (Kim Fig. 9B shows string “SAMSUNG” validated in password screen 9 and then keypad is hidden in unlocked screen 99.  “SAMSUNG” is a character located along 7 plurality position from the tail end.  There is no second input field in lock screen Fig. 9B (left).  Also, Fig. 9C shows string “3TSAMSUNG.”  The “SAMSUNG” portion is located 7 plurality positions from the tail end of “3TSAMSUNG”).”
One would have been motivated to combine Hassel and Kim, before the effective filing date of the invention because it provides the benefit of improving screen visibility when keyboard input is no longer needed.

Claim 9:  Hassel and Kim teach all the limitations of claim 1, above.  Kim teaches “wherein the controller adopts, as the predetermined condition, a state where a number of components of the character string representing a password or ID information, inputted to the first input field through the input device, accords with the predetermined limiting number, and that the password or the ID information has been authenticated, and causes the display to undisplay the software keyboard, when the decider decides that the character string satisfies the predetermined condition and there is no the second input field (i.e. When the input character string is valid, the processor 112 unlocks the screen [Kim 0159, Fig. 9B]).”  
One would have been motivated to combine Hassel and Kim, before the effective filing date of the invention because it provides the benefit of improving screen visibility when keyboard input is no longer needed.

Claim 10:  Hassel and Kim teach a computer-readable non-transitory recording medium with a display control program stored thereon, the display control program configured to cause a computer, which includes a processor (i.e. instructions carried by or stored on a… non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors [Hassel 0075]), a display, and an input device that receives an input of a user (i.e. a keyboard displayed on the touchscreen of the smartphone to receive inputs from the user [Hassel 0029]), to perform the operations corresponding to the display device of claim 1, therefore it is rejected under the same rationale.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassel, in view of Kim in view of a person of ordinary skill in the art.
Claim 3:  Hassel and Kim teach all the limitations of claim 1, above.  Kim teaches “wherein the controller adopts, as the predetermined condition, a state where the code at a tail end of the character string inputted to the first input field through the input device is a [character], and causes the display to undisplay the software keyboard, when the decider decides that the character string satisfies the predetermined condition and there is no the second input field (Fig. 9B shows string “SAMSUNG” validated in password screen 9 and then keypad is hidden in unlocked screen 99. There is no second input field in lock screen Fig. 9B (left)).”
One would have been motivated to combine Hassel and Kim, before the effective filing date of the invention because it provides the benefit of improving screen visibility when keyboard input is no longer needed.
Hassel and Kim are silent regarding “the code at a tail end of the character string inputted to the input field through the input device is a punctuation mark.”
A POSITA teaches “the code at a tail end of the character string inputted to the input field through the input device is a punctuation mark (A person of ordinary skill in the arts understands that the password could be key on a keyboard, and thus if the password ends in a punctuation mark the claim limitation would be met).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hassel and Kim to include the feature of having the ability to end a character string with a punctuation mark as disclosed by a POSITA.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to use more complex passwords that contain punctuation marks.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassel, in view of Kim, in view of Lyon et al, Patent Application Publication number US 20100257490 A1 (hereinafter “Lyon”).
Claim 4:  Hassel and Kim teach all the limitations of claim 1, above.  Kim teaches “wherein the controller adopts, as the predetermined condition, a state where a number of components of the character string inputted to the first input field through the input device…, and causes the display to undisplay the software keyboard, when the decider decides that the character string satisfies the predetermined condition and there is no the second input field (Fig. 9B shows string “SAMSUNG” validated in password screen 9 and then keypad is hidden in unlocked screen 99.  There is no second input field in lock screen Fig. 9B (left)).”
Hassel and Kim are silent regarding the first input field through the input device “has reached the predetermined limiting number.”
Lyon teaches “as the predetermined condition, a state where a number of components of the character string inputted to the first input field through the input device has reached the predetermined limiting number…when the decider decides that the character string satisfies the predetermined condition…(i.e. FIG. 5A, there is shown an example of a user interface to prompt a user to enter a PIN to unlock a device [Lyon 0084, Fig. 5A] note: Fig. 5A shows a PIN interface to unlock a device.  The 4 squares indicate that a PIN is limited to 4 numbers.  Once the 4 squares of the PIN field are filled, the predetermined limiting number (4) has been reached, and the device determines if the PIN is valid).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hassel and Kim to include the feature of having the ability to limit the number of input characters as disclosed by Lyon.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to more clearly indicate to the user how many characters are necessary for a password to unlock. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassel, in view of Kim, in view of Eguchi et al., Patent Application Publication number US 20180052963 A1, (hereinafter “Eguchi”).
Claim 5:  Hassel and Kim teach all the limitations of claim 1, above.  Hassel and Kim are silent regarding “further comprising, as the input device, a touch panel overlaid on the screen of the display, wherein the controller causes the display to display the software keyboard on the screen, upon detecting through the touch panel a touch operation on a blank portion in the first input field in the screen of the display, and causes the display to undisplay the software keyboard, upon detecting through the touch panel a touch operation on a region in the screen of the display, outside the plurality of input fields and where no character, symbol, or code is displayed.”
Eguchi teaches “further comprising, as the input device, a touch panel overlaid on the screen of the display (i.e. touch panel monitor 78 [Eguchi 0080]), 
wherein the controller causes the display to display the software keyboard on the screen, upon detecting through the touch panel a touch operation on a blank portion in the first input field in the screen of the display (i.e. When an input field is designated by a user (for example, by a touch operation) in this state, the display controller 130 displays the virtual keyboard 212 on the touch panel monitor 78 [Eguchi 0080]), and causes the display to undisplay the software keyboard, upon detecting through the touch panel a touch operation on a region in the screen of the display, outside the plurality of input fields and where no character, symbol, or code is displayed (i.e. A hide button 214 is provided for the virtual keyboard 212. When the user performs a touch operation on the hide button 214, the display controller 130 hides the virtual keyboard 212. Alternatively, the display controller 130 may hide the virtual keyboard 212 when a touch operation is performed in an area other than the virtual keyboard 21 [Eguchi 0086]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hassel and Kim to include the feature of having the ability to hide the keyboard as disclosed by Eguchi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit so that “the virtual keyboard may be displayed by avoiding a region of interest [Eguchi 0010].”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassel, in view of Kim, in view of Eguchi, in view of Yim et al., Patent Application Publication number US 20150185988 A1, (hereinafter “Yim”).
Claim 7:  Hassel, Kim, and Eguchi teach all the limitations of claim 5, above.  Hassel, Kim, and Eguchi are silent regarding “wherein, upon detecting through the touch panel a touch operation on the character string displayed in the first input field in the screen of the display, the controller moves a cursor so as to display the cursor at a position on the character string that has been touched, and inputs, upon detecting through the touch panel an operation performed by the user on the software keyboard, the character, symbol, or code corresponding to the operation on the software keyboard to the position of the cursor, to display the character, symbol, or code at the position of the cursor.”
Yim teaches “wherein, upon detecting through the touch panel a touch operation on the character string displayed in the first input field in the screen of the display, the controller moves a cursor so as to display the cursor at a position on the character string that has been touched (i.e. when a user inputs a double tap 12 at the position where a certain letter exists in the text editing window 10 as shown in FIG. 4C, the electronic device identifies a word including the letter at the position of the double tap input to thereby display a cursor 14 behind the last letter of the corresponding word as shown in FIG. 4D [Yim 0057, Fig. 4A-4D]), and inputs, upon detecting through the touch panel an operation performed by the user on the software keyboard, the character, symbol, or code corresponding to the operation on the software keyboard to the position of the cursor, to display the character, symbol, or code at the position of the cursor (i.e. text editing mode [Yim 0057] note: Yim teaches a text editor in 0057 and Abstract.  Yim teaches a software keyboard and cursor position in Fig. 4A-4D.  It is clear to a POSITA that an input on the software keyboard types a letter from the keyboard at the position of the cursor).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hassel, Kim, and Eguchi to include the feature of having the ability to move a cursor as disclosed by Yim.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to edit different parts of a document or field.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassel, in view of Eguchi, in view of Lehoux et al., Patent Application Publication number US 20160313881 A1, (hereinafter “Lehoux”), in view of Polyulya et al., Patent Application Publication number US 20160299680 A1, (hereinafter “Polyulya”).
Claim 8:  Hassel, Kim, and Eguchi teach all the limitations of claim 5, above.  Hassel, Kim, and Eguchi are silent regarding “wherein, when detecting through the touch panel a touch operation on a character string in a region in the screen of the display other than the plurality of input fields, the controller copies the character string,”
Lehoux teaches “wherein, when detecting through the touch panel a touch operation on a character string in a region in the screen of the display other than the plurality of input fields, the controller copies the character string (i.e. FIG. 4 illustrates the graphic appearance of a pointer 140 that can correspond to any form user interface… e.g., touch screen… this pointer movement (dragging the mouse) selects the data 112 from the input document 110 that is to be processed through optical character recognition processes [Lehoux 0029, Fig. 4]…user operating the mouse to click and drag, and thereby select the copy zone 112 from the input document 110… Item 153 illustrates the action of the user releasing of the mouse so that the selected zone 112 is extracted from the input document 110. At the end of this copy step 153 shown in FIG. 5, the selected zone 112 is stored in a clipboard [Lehoux 0030, Fig. 5]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hassel, Kim, and Eguchi to include the feature of having the ability to copy text from a non-input field as disclosed by Lehoux.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to copy text from more sources.
Hassel, Kim, Eguchi, and Lehoux are silent regarding “pastes, when detecting through the touch panel a touch operation on the first input field, the copied character string to the first input field.”
Polyulya teaches “pastes, when detecting through the touch panel a touch operation on the first input field, the copied character string to the first input field (i.e. in response to the detection of the paste gesture input using the input tool at a target location in the application, the computing device automatically pastes the content copied to the clipboard to the target location of the application. The paste gesture input using the input tool may include, for example, a tap motion [Polyulya 0116]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hassel, Kim, Eguchi, and Lehoux to include the feature of having the ability to automatically paste text as disclosed by Polyulya.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to allow more efficient pasting with less user inputs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuasa (US 20110302520 A1) listed on 892 is related to inputting text fields and, specifically software keyboard interactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171